Name: Commission Regulation (EC) No 1097/1999 of 27 May 1999 fixing the intervention thresholds for cauliflowers, peaches, nectarines and table grapes for the 1999/2000 marketing year
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production;  trade policy
 Date Published: nan

 Avis juridique important|31999R1097Commission Regulation (EC) No 1097/1999 of 27 May 1999 fixing the intervention thresholds for cauliflowers, peaches, nectarines and table grapes for the 1999/2000 marketing year Official Journal L 133 , 28/05/1999 P. 0023 - 0024COMMISSION REGULATION (EC) No 1097/1999of 27 May 1999fixing the intervention thresholds for cauliflowers, peaches, nectarines and table grapes for the 1999/2000 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Regulation (EC) No 857/1999(2), and in particular Article 27(1) and (2) thereof,(1) Whereas the first paragraph of Article 27 of Regulation (EC) No 2200/96 provides for an intervention threshold to be fixed if the market in a product listed in Annex II is suffering or at risk of suffering from widespread structural imbalances giving or liable to give rise to too large a volume of withdrawals; whereas such a development might cause budget problems for the Community;(2) Whereas Commission Regulation (EC) No 1068/98(3) fixed an intervention threshold for cauliflowers, peaches, nectarines and table grapes for the 1998/99 marketing year; whereas the conditions laid down in the abovementioned Article 27 have been met for certain products; whereas intervention thresholds for cauliflowers, peaches, nectarines and table grapes should therefore be fixed;(3) Whereas this intervention threshold for each of those products should be fixed on the basis of a percentage of the average production intended for consumption in the natural state over the last five marketing years for which data are available; whereas the period to be taken into account for assessing the overrun of the intervention threshold must also be established for each product in question;(4) Whereas, pursuant to the abovementioned Article 27, an overrun of the intervention threshold gives rise to a reduction in the Community withdrawal compensation in the marketing year following the overrun; whereas the implications of this overrun for each of the products in question should be determined and a reduction proportional to the size of the overrun should be fixed, up to a certain percentage;(5) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1The following intervention thresholds are fixed for the 1999/2000 marketing year:>TABLE>Article 2The overrun of the intervention threshold for the products listed in Article 1 shall be assessed on the basis of the withdrawals carried out in the period 1 March 1999 to 28 February 2000.Article 3If the quantity subject to withdrawals of one of the products listed in Article 1 in the period laid down in Article 2 exceeds the threshold fixed in Article 1, the Community withdrawal compensation fixed pursuant to Article 26 of Regulation (EC) No 2200/96 shall be reduced in the following marketing year in proportion to the size of the overrun based on the production used to calculate the threshold in question.The Community withdrawal compensation shall not, however, be reduced by more than 30 %.Article 4This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 May 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 108, 27.4.1999, p. 7.(3) OJ L 153, 27.5.1998, p. 9.